Citation Nr: 1436035	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

D. Schechner, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Winston-Salem, North Carolina RO, which granted service connection for PTSD, rated 50 percent, effective March 25, 2009.  In December 2012, this matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  

In the previous [December 2012] remand, the Board noted that the Veteran had been receiving private mental health treatment during the evaluation period, yet the complete clinical records of such evaluations and treatment had not been sought.  
Because pertinent evidence was not associated with the record, the Board remanded the matter to obtain the outstanding non-VA treatment records pertaining to the Veteran's psychiatric disability, finding that such records are pertinent evidence in a claim seeking an increased disability rating, and such records must be secured.  The remand instructed that the Veteran be informed of his need to assist in the matter by providing releases for the records and that it is ultimately his responsibility to ensure that private records sought are received.  The Board also instructed that, after the development for records was completed, the Veteran was to be afforded a new VA psychiatric examination.

The Veteran is once again advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned. 

In December 2012, the AOJ issued a letter to the Veteran requesting that he complete releases to obtain all outstanding private treatment records relevant to the claim on appeal.  He did not respond immediately; the AOJ nonetheless proceeded with arranging for a VA examination in January 2013.  

In January 2013, a VA examiner evaluated the Veteran's psychiatric disability and stated opinions regarding the matter on appeal based on review of the record which the Board has found to be incomplete.  The Board notes that the examiner even cited the near-lack of treatment records available for review in the claims file.  Notably, the probative value of a medical opinion rests in part on the completeness of the record on which it was based.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In April 2013, the Veteran submitted a VA Form 21-4142 authorization and release (which has since expired) for records of treatment by Goldsboro Psychiatric Clinic.  He also submitted a February 2013 treatment record from that clinic in which the treating physician, Dr. Hoeper, indicated that the treatment plan going forward would include seeing the Veteran every four to six weeks for medication monitoring and for cognitive behavioral psychotherapy.  

The record clearly shows that pertinent records are outstanding.  The Veteran's claim cannot be properly addressed without those records, as their absence leaves the disability picture incomplete.  Because the AOJ readjudicated the matter on the merits prior to the Veteran's response, suggesting that his lack of cooperation is not critical, this matter must once again be remanded to the AOJ for compliance with the previous order for development of the evidentiary record.  After (and only after) the outstanding records are received, further development suggested by such additional evidence, to include another VA examination to secure an opinion that is based on a complete history of the disability, or an addendum opinion by the January 2013 examiner, will be necessary.

The Board finds the January 2013 VA examination and medical opinion to be inadequate, and the December 2012 remand instructions were not fulfilled as directed.  It is well-established in case law that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the actions previously sought by the Board are necessary for a proper adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit updated authorization and release forms for VA to obtain the records of all psychiatric treatment he has received during the appeal period.  He must be afforded the full one year period of time provided by regulation to respond (or to expressly indicate that he will not cooperate with the request).  If he does not submit the authorization forms sought, as requested, the claim must be processed under 38 C.F.R. § 3.158 as abandoned.  If he provides the identifying information and releases sought, the AOJ should secure for the record copies of the complete clinical records of the identified treatment not already associated with the claims file, specifically including the complete treatment records from Goldsboro Psychiatric Clinic and Psychological Consulting Services.  If the records are available, but not received pursuant to the AOJ's request, the Veteran must be so advised and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by a provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If a private provider does not respond to the AOJ's request for records, and the Veteran does not submit such records upon being so advised, the claim must be processed as abandoned under 38 C.F.R. § 3.158(a).  

2.  After the development sought above is completed (and only if it is completed), the AOJ should arrange for any further development indicated, to include a new VA psychiatric examination or addendum opinion from the January 2013 VA examiner (encompassing additional information received).  The Veteran's record (including this remand and the evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination/addendum opinion.  The examiner should be furnished a copy of the criteria for rating PTSD and should note the presence or absence of each listed symptom in the criteria for ratings above 50 percent (and if a symptom is found present, its severity and frequency), as well as any additional symptoms found that are not listed in the rating criteria.  The examiner should specifically opine regarding the expected impact of the symptoms found on occupational and social functioning.  The examiner must include rationale for all opinions.

3.  The AOJ should then review the record, ensure that all development sought is completed, as specifically instructed, and then readjudicate the claim.  If it remains denied (or is dismissed as abandoned under 38 C.F.R. § 3.158(a)), the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

